 

Crossroads Capital, Inc. 10-K [xrdc-10k_123116.htm]

Exhibit 10.13

 

SECURITIES TRANSFER AGREEMENT

 

THIS SECURITIES TRANSFER AGREEMENT (this “Agreement”) is made as of March [___],
2017 (the “Effective Date”), by and among Crossroads Capital, Inc., a Maryland
corporation (“Seller”), the persons and entities set forth on the Schedule of
Purchasers attached hereto as Exhibit A (each a “Purchaser” and collectively,
the “Purchasers”), and Silkroad, Inc., a Delaware corporation (the “Company”).

 

RECITALS

 

WHEREAS, Seller is record owner of the number of shares of the Company’s Series
D-1 Preferred Stock set forth on Exhibit A (“D-1 Preferred Stock”), the number
of warrants to purchase shares of the Company’s Series D-1 Preferred Stock set
forth on Exhibit A (“Warrants”) and the number of shares of the Company’s Series
D-2 Preferred Stock set forth on Exhibit A (“D-2 Preferred Stock” and, together
with the Warrants and the D-1 Preferred Stock, the “Transferred Securities”);

 

WHEREAS, Seller desires to transfer the Transferred Securities to the Purchasers
as set forth on Exhibit A hereto, for consideration, as indicated below; and

 

WHEREAS, each of the Purchasers desires to acquire all of Seller’s right, title
and interest to the Transferred Securities as set forth in Exhibit A.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth, the parties hereto agree as follows:

 

AGREEMENT

 

1.          Transfer of Transferred Securities. On the Effective Date and
subject to the terms and conditions of this Agreement, Seller hereby sells to
each of the Purchasers, and each such Purchaser hereby purchases from Seller the
number of Transferred Securities set forth opposite such Purchaser’s name on
Exhibit A hereto, at the aggregate price set forth on Exhibit A (the “Purchase
Price”). Exhibit B hereto sets forth the price per share of D-1 Preferred Stock,
the price per share of D-2 Preferred Stock and the price per Warrant in
connection with the sale and purchase of the Transferred Securities. The Company
hereby consents to such transfer and waives any applicable right of first
refusal (the “Transfer Restrictions”) with respect to such transfer.

 

2.          Closing of Transfer.

 

(a)          Deliveries by Seller. Seller hereby delivers to the Company or is
causing to be delivered to the Company on Seller’s behalf (i) any stock
certificates and warrant certificates representing the Transferred Securities,
if in Seller’s possession (or Seller otherwise authorizes the Company to remove
any such stock certificates or warrant certificates from escrow for cancellation
and reissuance to each of the Purchasers); and (ii) a duly authorized and
executed copy of this Agreement, in each case the delivery of which is hereby
acknowledged to be an express condition of the Company’s execution, delivery and
performance pursuant to this Agreement and the transactions contemplated hereby.
Seller hereby delivers to each of the Purchasers an executed copy of this
Agreement. Seller hereby instructs the Company to: (x) cancel any stock
certificate and warrant certificate issued to Seller representing the
Transferred Securities; and (y) issue duly executed stock certificates and a
warrant certificate evidencing the Transferred Securities in the name of the
Purchaser who is purchasing such Transferred Securities as set forth on Exhibit
A hereto.

 





 

 

(b)          Deliveries by Purchaser. Each of the Purchasers hereby delivers to
Seller: (i) a duly authorized and executed copy of this Agreement, and (ii) the
aggregate Purchase Price of the Transferred Securities to be purchased by such
Purchaser, made payable to Seller, by wire transfer of immediately available
funds to an account designated by Seller.

 

3.             Purchaser Representations and Warranties. Each of the Purchasers
hereby represents and warrants as follows to the Company and Seller:

 

(a)          Authority. Such Purchaser has full legal right, power and authority
to enter into and perform its obligations under this Agreement, and this
Agreement constitutes its valid and legally binding obligation, enforceable in
accordance with its terms except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, and (ii) as limited by
laws relating to the availability of specific performance, injunctive relief or
other equitable remedies. Such Purchaser, if other than a natural person, has
been duly organized and is validly existing in good standing under the laws of
the jurisdiction of its organization as the type of entity that it purports to
be and all corporate or other entity actions necessary to authorize the
transactions contemplated by this Agreement have been duly taken. The person(s)
executing and delivering this Agreement on behalf of such Purchaser are duly
authorized to do so.

 

(b)          The execution and delivery of this Agreement by such Purchaser, the
consummation of the transactions contemplated in this Agreement, and the
compliance with the terms of this Agreement will not conflict with, result in
the breach of, or constitute a default under, or require any consent or approval
under, any agreement or instrument to which such Purchaser is a party or by
which such Purchaser may be bound, or result in the material violation of any
law, rule or regulation or any writ, order or decree of any court or
governmental agency applicable to such Purchaser.

 

(c)          Purchase for Own Account. Such Purchaser is purchasing the
Transferred Securities for such Purchaser’s own account, for investment purposes
only and not with a view to, or for sale in connection with, a distribution of
the Transferred Securities within the meaning of the Securities Act of 1933, as
amended (the “Act”). Such Purchaser has no present intention of selling or
otherwise disposing of all or any portion of the Transferred Securities and such
Purchaser has not granted or agreed to grant any beneficial ownership of any of
the Transferred Securities to any other person (other than the members, manager,
partners and/or stockholders of such Purchaser who may be deemed to have an
indirect beneficial interest by virtue of their ownership interests in such
Purchaser).

 



2

 

 

(d)          Accredited Investor. Such Purchaser is an accredited investor as
defined in Rule 501(a) of Regulation D promulgated under the Act.

 

(e)          Access to Information. Such Purchaser has received all information
it considers necessary or appropriate in connection with its acquisition of the
Transferred Securities. Such Purchaser further represents it has had an
opportunity to pose questions and receive answers from the Company concerning
the Company’s business, management and financial affairs.

 

(f)           Investment Experience. Such Purchaser is an investor in securities
of companies in the development stage and acknowledges that it is able to fend
for itself, can bear the economic risk of its investment, and has such knowledge
and experience in financial or business matters that it is capable of evaluating
the merits and risks of the investment in the Transferred Securities. If other
than an individual, such Purchaser also represents it has not been organized for
the purpose of acquiring the Transferred Securities.

 

(g)          Understanding of Risks. Such Purchaser is fully aware of: (i) the
highly speculative nature of the Transferred Securities; (ii) the financial
hazards involved; (iii) the lack of liquidity of the Transferred Securities;
(iv) the qualifications and backgrounds of the management of the Company; and
(v) the tax consequences of acquiring the Transferred Securities.

 

(h)          Restricted Securities. Such Purchaser understands that the
Transferred Securities will be characterized as “restricted securities” under
the federal securities laws inasmuch as they are being acquired in a transaction
not involving a public offering and that under such laws and applicable
regulations such securities may be resold without registration under the Act,
only in certain limited circumstances. In this connection, such Purchaser
represents that it is familiar with Rule 144 promulgated under the Act, as
presently in effect, and understands the resale limitations imposed thereby and
by the Act.

 

(i)           Compliance with Securities Laws. Such Purchaser understands and
acknowledges that, in reliance upon the representations and warranties made by
such Purchaser herein, the Transferred Securities are not being registered with
the Securities and Exchange Commission (the “SEC”) under the Act or being
qualified under the California Corporate Securities Law of 1968, as amended (the
“California Law”), but instead are being transferred under an exemption or
exemptions from the registration and qualification requirements of the Act and
California Law or other applicable securities laws which impose certain
restrictions on such Purchaser’s ability to transfer the Transferred Securities.

 

(j)           Securities Law Restrictions on Transfer. Such Purchaser
understands that such Purchaser may not transfer any Transferred Securities
unless such Transferred Securities are registered under the Act or qualified
under California Law or other applicable securities laws or unless, in the
opinion of counsel to the Company, exemptions from such registration and
qualification requirements are available. Such Purchaser understands that only
the Company may file a registration statement with the SEC or the California
Commissioner of Corporations or other applicable securities commissioners and
that the Company is under no obligation to do so with respect to the Transferred
Securities. Such Purchaser has also been advised that exemptions from
registration and qualification may not be available or may not permit such
Purchaser to transfer all or any of the Transferred Securities in the amounts or
at the times proposed by such Purchaser.

 



3

 

 

(k)          No General Solicitation. At no time was such Purchaser presented
with or solicited by any publicly issued or circulated newspaper, mail, radio,
television, internet or other form of general advertising or solicitation in
connection with the Transferred Securities.

 

(l)           Foreign Status. If such Purchaser is not a United States person
(as defined by Section 7701(a)(30) of the Internal Revenue Code of 1986, as
amended), such Purchaser hereby represents that it has satisfied itself as to
the full observance of the laws of its jurisdiction in connection with any
invitation to subscribe for the Transferred Securities or any use of this
Agreement, including (i) the legal requirements within its jurisdiction for the
purchase of the Transferred Securities, (ii) any foreign exchange restrictions
applicable to such purchase, (iii) any governmental or other consents that may
need to be obtained, and (iv) the income tax and other tax consequences, if any,
that may be relevant to the purchase, holding, redemption, sale, or transfer of
the Transferred Securities. Such Purchaser’s continued beneficial ownership of
the Transferred Securities will not violate any applicable securities or other
laws of such Purchaser’s jurisdiction.

 

4.             Seller Representations and Warranties. Seller hereby represents
and warrants as follows to the Company and each of the Purchasers:

 

(a)          Title to Transferred Securities. Seller has valid marketable title
to the Transferred Securities, free and clear of any pledge, lien, security
interest, encumbrance, claim or equitable interest other than the Transfer
Restrictions and any restrictions imposed by applicable laws. Upon the sale and
transfer of the Transferred Securities, and payment therefor, in accordance with
the provisions of this Agreement, each of the Purchasers will acquire valid
marketable title to the Transferred Securities purchased by such Purchaser, free
and clear of any pledge, lien, security interest, encumbrance, claim or
equitable interest other than the Transfer Restrictions and any restrictions
imposed by applicable laws.

 

(b)          Authority. Seller has full legal right, power and authority to
enter into and perform its obligations under this Agreement and this Agreement
constitutes its valid and legally binding obligation, enforceable in accordance
with its terms except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies. Seller is not obligated to transfer the Transferred
Securities to any other person or entity other than pursuant to the Transfer
Restrictions. Seller, if other than a natural person, has been duly organized
and is validly existing in good standing under the laws of the jurisdiction of
its organization as the type of entity that it purports to be and all corporate
or other entity actions necessary to authorize the transactions contemplated by
this Agreement have been duly taken. The person(s) executing and delivering this
Agreement on behalf of Seller are duly authorized to do so.

 



4

 

 

(c)          Transfer for Own Account. Seller is selling the Transferred
Securities for Seller’s own account only and not with a view to, or for sale in
connection with, a distribution of the Transferred Securities within the meaning
of the Act. No portion of the Purchase Price will be received indirectly by the
Company.

 

(d)          No General Solicitation. At no time has Seller presented any of the
Purchasers or any other party through any publicly issued or circulated
newspaper, mail, radio, television, internet or other form of general
advertisement or solicitation in connection with the transfer of the Transferred
Securities.

 

(e)          No Broker-Dealer. Seller has not effected this transfer of the
Transferred Securities by or through a broker-dealer in any public offering.

 

(f)           Sophisticated Seller. Seller (i) is a sophisticated individual or
entity familiar with transactions similar to those contemplated by this
Agreement, (ii) has adequate information concerning the business and financial
condition of the Company to make an informed decision regarding the sale of the
Transferred Securities, (iii) has independently and without reliance upon any of
the Purchasers or the Company, and based on such information and the advice of
such advisors as Seller has deemed appropriate, made its own analysis and
decision to enter into this Agreement. Seller acknowledges that none of the
Purchasers, the Company or their respective affiliates is acting as a fiduciary
or financial or investment adviser to Seller, and has not given Seller any
investment advice, opinion or other information on whether the sale of the
Transferred Securities is prudent. Seller further acknowledges that (A) any of
the Purchasers currently may have, and later may come into possession of, other
information with respect to the Company that is not known to Seller and that may
be material to a decision to sell the Transferred Securities (“Seller Excluded
Information”), (B) Seller has determined to sell the Transferred Securities
notwithstanding its lack of knowledge of the Seller Excluded Information, and
(C) neither any of the Purchasers nor the Company shall have any liability to
Seller, and Seller waives and releases any claims that it might have against any
such Purchaser or the Company, whether under applicable securities laws or
otherwise, with respect to the nondisclosure of the Seller Excluded Information
in connection with the sale of the Transferred Securities and the transactions
contemplated by this Agreement. Seller understands that the Purchasers will rely
on the accuracy and truth of the foregoing representations, and Seller hereby
consents to such reliance.

 

5.             Compliance with Laws and Regulations. The sale and transfer of
the Transferred Securities will be subject to and conditioned upon compliance by
the Company and the Purchasers with all applicable state and federal laws and
regulations and with all applicable requirements of any stock exchange or
automated quotation system on which the Company’s securities may be listed or
quoted at the time of such sale or transfer.

 



5

 

 

6.             No Reliance. Each of Seller and the Purchasers acknowledges and
agrees that neither the Company, nor any of its stockholders, officers,
directors, employees, or agents (other than Seller and Purchaser) have (a) acted
as an agent, finder or broker for Seller or any of the Purchasers or their
respective agents with respect to the offer, purchase and/or sale of the
Transferred Securities, (b) made any representations or warranties of any kind,
express or implied, to Seller or any of the Purchasers or their respective
agents in connection with the offer, purchase and/or sale of the Transferred
Securities or (c) have at any time had any duty to Seller or any of the
Purchasers or their respective agents to disclose any information relating to
the Company, its business, or financial condition or relating to any other
matters in connection with the offer, purchase and/or sale of the Transferred
Securities other than regular provision by the Company of certain financial
information to Seller and Purchasers in the ordinary course in their capacity as
existing stockholders of the Company. In making its decision to sell the
Transferred Securities, Seller is relying solely on its own knowledge and
experience and the representations and warranties of the Purchasers (and not on
any information provided by the Company or its agents). In making its decision
to purchase the Transferred Securities, each of the Purchasers is relying solely
on its own knowledge and experience and the representations and warranties of
Seller (and not on any information provided by the Company or its agents).

 

7.             Restrictive Legends and Stop-Transfer Orders.

 

(a)          Legends. Unless otherwise agreed by the Company, each of the
Purchasers understands and agrees that the Company will place the legends set
forth below or similar legends on any stock certificate(s) and warrant
certificate(s) evidencing the Transferred Securities, together with any other
legends that may be required by (i) state or federal securities laws, (ii) any
other agreement affecting the Transferred Securities between Seller and the
Company, or between Seller and any third party, or (iii) any other agreement
applicable to such Purchaser:

 

THE [SHARES][WARRANTS] REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER STATE SECURITIES LAWS AND
HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH,
THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE OR DISTRIBUTION MAY BE EFFECTED
WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF
COUNSEL FOR THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE
SECURITIES ACT OF 1933.

 

THE [SHARES][WARRANTS] REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A 180-DAY
MARKET STANDOFF RESTRICTION AS SET FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND
THE [STOCKHOLDER][WARRNATHOLDER], A COPY OF WHICH IS ON FILE WITH THE SECRETARY
OF THE COMPANY. AS A RESULT OF SUCH AGREEMENT, THESE [SHARES][WARRANTS] MAY NOT
BE TRADED PRIOR TO 180 DAYS AFTER THE EFFECTIVE DATE OF THE INITIAL PUBLIC
OFFERING OF THE COMMON STOCK OF THE ISSUER HEREOF.

 

THE [SHARES][WARRANTS] EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO A VOTING
AGREEMENT (A COPY OF WHICH MAY BE OBTAINED UPON WRITTEN REQUEST FROM THE
COMPANY), AND BY ACCEPTING ANY INTEREST IN SUCH [SHARES][WARRANTS] THE PERSON
ACCEPTING SUCH INTEREST SHALL BE DEEMED TO AGREE TO AND SHALL BECOME BOUND BY
ALL THE PROVISIONS OF THAT VOTING AGREEMENT, INCLUDING CERTAIN RESTRICTIONS ON
TRANSFER AND OWNERSHIP SET FORTH THEREIN.

 



6

 

 

(b)          Stop-Transfer Instructions. Each of the Purchasers agrees that, in
order to ensure compliance with the restrictions imposed by this Agreement, the
Company may issue appropriate “stop-transfer” instructions to its transfer
agent, if any, and if the Company acts as its own transfer agent, it may make
appropriate notations to the same effect in its own records. The Company will
not be required (i) to transfer on its books any of the Transferred Securities
that have been sold or otherwise transferred in violation of any of the
provisions of this Agreement or (ii) to treat as owner of such Transferred
Securities, or to accord the right to vote or receive dividends, to any
Purchaser or other person to whom such Transferred Securities have been so
transferred. Each of the Purchasers further understands and agrees that the
Company may require written assurances, in form and substance satisfactory to
counsel for the Company (which may include a requirement that such Purchaser’s
counsel provide a legal opinion acceptable to the Company), before the Company
effects any future transfers of the Transferred Securities.

 

8.             Tax Acknowledgment. Seller acknowledges and agrees that Seller
shall be liable for all taxes imposed on Seller related to the sale of the
Transferred Securities to the Purchasers. Seller acknowledges that Seller has
had an opportunity to consult Seller’s own Tax, Legal and Financial Advisors
regarding the Sale of the Transferred Securities under this Agreement.

 

9.             Mutual Release; Indemnification.

 

(a)          Seller hereby releases the Company, each of the Purchasers, each of
their respective parents, subsidiaries, successors, predecessors and affiliates,
and each of their respective directors, officers, employees, shareholders,
agents, attorneys, insurers, affiliates and assigns (collectively, the “Released
Parties”), of and from any and all claims, liabilities and obligations, both
known and unknown, that arise out of or are in any way related to (1) ownership
of the Transferred Securities, (2), any facts or circumstances relating to the
Company or the operation of its business which existed prior to the Effective
Date, or (3) the sale of the Transferred Securities to the Purchasers, including
without limitation any tax liability of the Seller; provided that the foregoing
release shall not apply to (i) claims, liabilities and obligations pursuant to
this Agreement, or (ii) any claim for indemnification by the Seller Released
Parties expressly provided for in this Section 9. Seller hereby agrees to
indemnify the Released Parties to the fullest extent permitted by applicable law
and to save and hold each of them harmless from and in respect of all (a)
reasonable fees, costs, and expenses, including legal fees, paid in connection
with or resulting from any claim, action, or demand against the Released
Parties, that arise out of or in any way relate to the breach by Seller of its
representations, warranties and obligations in this Agreement, including without
limitation any tax liability, and (b) any actual losses or damages (excluding
any special, punitive, exemplary, incidental, consequential, indirect, lost
profits, diminution in value or other losses based on “multiple of profits”,
“multiple of earnings” or similar valuation methodology) resulting from such
claims, actions, and demands, including amounts paid in settlement or compromise
of any such claim, action or demand.

 



7

 

 

(b)          Each of the Purchasers hereby release Seller and Seller’s parents,
subsidiaries, successors, predecessors and affiliates, and each of their
respective directors, officers, employees, shareholders, agents, attorneys,
insurers, affiliates and assign (collectively, the “Seller Released Parties”),
of and from any and all claims, liabilities and obligations, both known and
unknown, that arise out of or are in any way related to (1) the ownership of the
Transferred Securities, (2) any facts or circumstances relating to the Company
or the operation of its business which existed prior to the Effective Date, or
(3) the sale of the Transferred Securities to the Purchasers, including without
limitation any tax liability of such Purchaser; provided that the foregoing
shall not apply to (i) claims, liabilities and obligations pursuant to this
Agreement, or (ii) any claim for indemnification by the Released Parties
expressly provided for in this Section 9. Each Purchaser, severally and not
jointly, agrees to indemnify the Seller Released Parties to the fullest extent
permitted by applicable law and to save and hold each of them harmless from and
in respect of all (a) reasonable fees, costs, and expenses, including legal
fees, paid in connection with or resulting from any claim, action, or demand
against the Released Parties, that arise out of or in any way relate to the
breach by such Purchaser of its representations, warranties and obligations in
this Agreement, and (b) any actual losses or damages (excluding any special,
punitive, exemplary, incidental, consequential, indirect, lost profits,
diminution in value or other losses based on “multiple of profits”, “multiple of
earnings” or similar valuation methodology) resulting from such claims, actions,
and demands, including amounts paid in settlement or compromise of any such
claim, action or demand.

 

10.           Miscellaneous.

 

(a)          Successors and Assigns. This Agreement shall be binding on and
inure to the benefit of the parties hereto and their respective successors,
heirs, personal representatives and permitted assigns. The Company may assign
any of its rights and obligations under this Agreement. No other party to this
Agreement may assign, whether voluntarily or by operation of law, any of its
rights and obligations under this Agreement, except with the prior written
consent of the Company.

 

(b)          Notices. Any notice required or permitted by this Agreement shall
be in writing and shall be deemed sufficient upon delivery, when delivered
personally or by overnight courier or sent by facsimile or e-mail (upon
confirmation of receipt), or three (3) days after being deposited in the U.S.
mail, as certified or registered mail, with postage prepaid, addressed to the
party to be notified as follows: (i) if to Seller, to the address set forth on
Seller’s signature page hereto, (ii) if to any of the Purchasers, to the address
set forth by such Purchaser’s name on Exhibit A hereto, and (iii) if to the
Company, to Silkroad, Inc., Attn: Merri Chandler, 100 South Wacker Drive, Suite
425, Chicago, IL 60606.

 

(c)          Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to that
body of laws pertaining to conflict of laws.

 

(d)          Amendments and Waivers. This Agreement may be amended only by a
written agreement executed by each of the parties hereto. No amendment of or
waiver of, or modification of any obligation under this Agreement will be
enforceable unless set forth in a writing signed by the party against which
enforcement is sought. Any amendment effected in accordance with this section
will be binding upon all parties hereto and each of their respective successors
and assigns. No delay or failure to require performance of any provision of this
Agreement shall constitute a waiver of that provision as to that or any other
instance. No waiver granted under this Agreement as to any one provision herein
shall constitute a subsequent waiver of such provision or of any other provision
herein, nor shall it constitute the waiver of any performance other than the
actual performance specifically waived.

 



8

 

 

(e)          Confidentiality. Each of the Purchasers and Seller agrees that it
will keep confidential and will not disclose or use for any purpose any
information about the terms of this Agreement and the transactions contemplated
hereby and any confidential information obtained from the Company in connection
herewith, unless any such information (i) is known or becomes known to the
public in general (other than as a result of a breach of this Agreement by the
disclosing party), or (ii) is or has been made known or disclosed to the
disclosing party by a third party without a breach of any confidentiality
obligations by such third party; provided, however, that either Seller or any of
the Purchasers may disclose such information (i) to its attorneys, accountants,
consultants, and other professionals to the extent necessary to obtain their
services in connection with the transfer and ownership of the Transferred
Securities; (ii) to any affiliate in the ordinary course of business, provided
that such affiliate agrees to maintain the confidentiality of such information
in accordance herewith; or (iii) as may be required by law or regulatory
agencies, provided that the disclosing party promptly notifies the other parties
hereto in advance of such disclosure and agrees to cooperate to take reasonable
steps to minimize the extent of any such required disclosure.

 

(f)           Further Assurances. The parties agree to execute such further
documents and instruments and to take such further actions as may be reasonably
necessary to carry out the purposes and intent of this Agreement.

 

(g)          Entire Agreement. This Agreement and the documents referred to
herein constitute the entire agreement and understanding of the parties with
respect to the subject matter of this Agreement, and supersede all prior
understandings and agreements, whether oral or written, between or among the
parties hereto with respect to the specific subject matter hereof. This
Agreement shall not be effective until signed by all parties hereto, including
the Company.

 

(h)       Severability. If any provision of this Agreement is determined by any
court or arbitrator of competent jurisdiction to be invalid, illegal or
unenforceable in any respect, such provision will be enforced to the maximum
extent possible given the intent of the parties hereto. If such clause or
provision cannot be so enforced, such provision shall be stricken from this
Agreement and the remainder of this Agreement shall be enforced as if such
invalid, illegal or unenforceable clause or provision had (to the extent not
enforceable) never been contained in this Agreement. Notwithstanding the
forgoing, if the value of this Agreement based upon the substantial benefit of
the bargain for any party is materially impaired, which determination as made by
the presiding court or arbitrator of competent jurisdiction shall be binding,
then both parties agree to substitute such provision(s) through good faith
negotiations.

 

(i)           Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered will be deemed an
original, and all of which together shall constitute one and the same agreement.
This Agreement may be executed and delivered by facsimile or other means of
electronic delivery and upon such delivery the signature will be deemed to have
the same effect as if the original signature had been delivered to the other
party.

 



9

 

 

(j)           Specific Enforcement. Unless this Agreement has been terminated,
each party to this Agreement acknowledges and agrees that any breach by it of
this Agreement shall cause any (or either) of the other parties irreparable harm
which may not be adequately compensable by money damages. Accordingly, except in
the case of termination, in the event of a breach or threatened breach by a
party of any provision of this Agreement, each party shall be entitled to seek
the remedies of specific performance, injunction or other preliminary or
equitable relief, without having to prove irreparable harm or actual damages.
The foregoing right shall be in addition to such other rights or remedies as may
be available to any party for such breach or threatened breach, including but
not limited to the recovery of money damages.

 

(k)          Costs of Enforcement. If any party to this Agreement seeks to
enforce its rights under this Agreement by legal proceedings against any other
party to this Agreement, the non-prevailing party or parties named in such legal
proceedings shall pay all costs and expenses incurred by the prevailing party or
parties, including, without limitation, all reasonable attorneys’ fees.

 

[Remainder of Page Intentionally Blank]

 

10

 

 

IN WITNESS WHEREOF, the parties have executed this Securities Transfer Agreement
as of the Effective Date.

 



  COMPANY:         Silkroad, Inc.         By:       John Shackleton, Chief
Executive Officer

 



[Signature Page to Securities Transfer Agreement]

 



 

 

IN WITNESS WHEREOF, the parties have executed this Securities Transfer Agreement
as of the Effective Date.

 

 

 

  CROSSROADS CAPITAL, INC.         By:           Name:           Title:        
  FOUNDATION CAPITAL V, L.P.         By: Foundation Capital Management Co. V,
LLC, its Manager         By:       Manager         FOUNDATION CAPITAL V
PRINCIPALS FUND, LLC         By: Foundation Capital Management Co. V, LLC, its
Manager         By:       Manager         AZURE CAPITAL PARTNERS II, L.P.      
  By: Azure Capital Partners VC Administrators II, LP, its General Partner      
  By:           Name:           Title:  



 



 

 



  AZURE ENTREPRENEURS II, L.P.         By: Azure Capital Partners VC
Administrators II, LP, its General Partner         By:           Name:          
Title:  

 

13

 

